                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY




   JEFFREY NORKUNAS,               1:19-cv-627-NLH-KMW

                Plaintiff,         OPINION

        v.

   SOUTHERN PENNSYLVANIA
   TRANSPORTATION AUTHORITY,

                Defendant.


APPEARANCES:

JEFFREY NORKUNAS
37 OAK ST.
SALEM, New Jersey 08079

     Pro se Plaintiff.

BRAD M. KUSHNER
STEVENS & LEE
1818 MARKET STREET
29TH FLOOR
PHILADELPHIA, PENNSYLVANIA 19103

BRANDON SHABY SHEMTOB
STEVENS & LEE
1818 MARKET STREET
29TH FLOOR
PHILADELPHIA, PENNSYLVANIA 19103

     On behalf of Defendant.

HILLMAN, District Judge

     This is a disability discrimination action.   Plaintiff

alleges he was discriminated against by Defendant when it failed

to give him a reduced-fare bus pass based upon his proven
disability until it received a form executed by his physician.

This matter comes before the Court on Defendant’s motion to

dismiss for lack of personal jurisdiction.    For the reasons

expressed below, Defendant’s motion will be granted, and the

matter will be transferred to the United States District Court

for the Eastern District of Pennsylvania.

                             BACKGROUND

     We take our brief recitation of the facts from Plaintiff’s

Complaint (“Complaint” or “Comp.”) and First Amended Complaint

(“FAC”). 1   On various dates between November 1, 2018 and November


1 This case presents a unique procedural issue requiring further
discussion. Plaintiff filed his Complaint on January 15, 2019.
(ECF No. 1). On May 17, 2019, Plaintiff filed a document, less
than one-half page in length and captioned as an “Amended
Complaint[,]” purportedly seeking to modify the initial
Complaint. Since Defendant had not answered the Complaint, an
attempt by Plaintiff to amend it without leave of court was
procedurally proper. See Fed. R. Civ. P. 15. While Plaintiff’s
amended complaint (the “FAC”) provides that Plaintiff “would
like to amend the complaint to read as such[,]” what follows are
merely three paragraphs (1) adding the State of Pennsylvania as
a defendant; (2) amending the amount of damages sought from
$25,000 to $2.5 million; and (3) including additional causes of
action against Defendant Southeastern Pennsylvania
Transportation Authority (SEPTA). The FAC does not incorporate
any information from the initial Complaint or add any additional
facts to the present action. Construing the FAC as a standalone
pleading, as Plaintiff suggests he wants this Court to do, would
lead the Court to find the FAC entirely deficient and
inoperative for failure to state a claim. In light of
Plaintiff’s pro se status, adopting such a position would be
inappropriate. Instead, this Court concludes that the more
appropriate course forward is to read the FAC as simply
modifying Plaintiff’s initial pleading. Accordingly, the Court
will construe the initial Complaint to include the modifications

                                  2
28, 2018, Plaintiff Jeffrey Nokunas (“Plaintiff”) visited

Defendant Southeastern Pennsylvania Transportation Authority 2

(“Defendant” or “SEPTA”) at a courtesy desk located between 12th




Plaintiff sets forth in the FAC as the operative pleading in
this action.

Because this Court finds it lacks personal jurisdiction over SEPTA,
and because the modifications outlined in the FAC do not alter
this Court’s analysis on that issue, this action will be dismissed
as against SEPTA, without prejudice, and transferred to an
appropriate forum for any further litigation.

Similarly, while Plaintiff names Pennsylvania as a defendant in
the FAC, Plaintiff has not served Pennsylvania with the FAC and
fails to include any facts or allegations relating to that
defendant in any of his pleadings. More importantly,
Plaintiff’s pleading deficiencies deprive this Court of any
opportunity to analyze whether this Court may properly exercise
subject matter jurisdiction over the state-defendant. Federal
courts have an independent obligation to address issues of
subject matter jurisdiction sua sponte and may do so at any
stage of the litigation. See Zambelli Fireworks Mfg. Co., Inc.
v. Wood, 592 F.3d 412, 418 (3d Cir. 2010). It is Plaintiff’s
burden to prove that subject matter jurisdiction would exist.
Phillip v. Atl. City Med. Ctr., 861 F. Supp. 2d 459, 465 (D.N.J.
2012) (quoting Symczyk v. Genesis HealthCare Corp., 656 F.3d
189, 191 n. 4 (3d Cir.2011)) (“When subject matter jurisdiction
is challenged[,] the plaintiff must bear the burden of
persuasion.”). Because the Court lacks sufficient basis to
determine whether subject matter jurisdiction exists over the
state-defendant – and the Court suspects it would not – the FAC
as it relates to Pennsylvania must be dismissed, without
prejudice, for want of subject matter jurisdiction. Should
Plaintiff elect to file a second amended complaint as against
Pennsylvania, it should do so in the transferee forum,
consistent with this Opinion and the direction of the transferee
court.

2  Improperly   pled   as   Southern   Pennsylvania   Transportation
Authority.


                                 3
and Market Streets in Philadelphia, Pennsylvania.     (Comp. at 3).

During those visits, Plaintiff attempted to obtain a “disabled

reduced fare bus pass” by showing his “NJ Transit disable card”

but was informed that such credentials were not accepted as

proof of eligibility.    (Comp. at 3).   Plaintiff was provided

with a form to take to his physician, presumably to validate

Plaintiff’s disability for purposes of obtaining a reduced-fare

bus pass.    (Id.).   Instead of returning with the completed form,

Plaintiff returned to the SEPTA facility with information

suggesting he was receiving social security disability benefits.

(Id.)    Again, Plaintiff was turned away because he did not

provide SEPTA with the completed form from his physician.

(Id.).    Plaintiff alleges that, because he was denied a reduced-

fare bus pass despite presenting “federal paperwork proving

disability[,]” SEPTA violated the Americans with Disabilities

Act (“ADA”), 42 U.S.C. § 12182 et seq., and other various laws.

(Id.; FAC at 1).

     On May 31, 2019, Defendant moved to dismiss the FAC.      (ECF

No. 13).    First, Defendant argues that dismissal under Rule

12(b)(2) of the Federal Rules of Civil Procedure is appropriate

because this Court lacks personal jurisdiction over SEPTA.

Alternatively, Defendant asks the Court to dismiss this action

either for improper venue pursuant to Rule 12(b)(3) of the



                                   4
Federal Rules of Civil Procedure or for failure to state a claim

under Rule 12(b)(6) of the Federal Rules of Civil Procedure.     On

June 27, 2019, Plaintiff filed opposition.   (ECF No. 15).

Defendant filed a reply brief on July 9, 2019.   (ECF No. 16).

Plaintiff filed a “response” that this Court views as a sur-

reply, without leave of Court, on August 5, 2019. 3   (ECF No. 17).

As such, the present motion is fully briefed and ripe for

adjudication.

                            DISCUSSION

     A.   Subject matter jurisdiction

     This Court exercises subject matter jurisdiction over

Plaintiff’s federal claims pursuant to 28 U.S.C. § 1331 and

exercises supplemental jurisdiction over any purported state law

claims pursuant to 28 U.S.C. § 1367.



3 Local Civil Rule 7.1(d)(6) provides that “[n]o sur-replies are
permitted without permission of the Judge . . . to whom the case
is assigned.” Accordingly, the Court typically will not
consider sur-replies that parties have filed without seeking and
receiving leave to do so. Young v. United States, 152 F. Supp.
3d 337, 352 (D.N.J. 2015); Marias v. Bank of Am., N.A., Civ. A.
No. 14-4986 (RBK), 2015 U.S. Dist. LEXIS 86121, 2015 WL 4064780,
at *2 n.6 (D.N.J. July 1, 2015); Carroll v. Del. River Port
Auth., Civ. A. No. 13-2833 (JEI), 2014 U.S. Dist. LEXIS 104004,
2014 WL 3748609, at *1 n.2 (D.N.J. July 29, 2014). Plaintiff
did not seek leave to file a sur-reply, despite so filing one
with the Court. Therefore, this Court will not consider
Plaintiff’s improper sur-reply. See, e.g., Roofers’ Pension
Fund v. Perrigo Co., PLC, No. 16-2805, 2017 U.S. Dist. LEXIS
132264, 2017 WL 3579208, at *3 (D.N.J. Aug. 18, 2017).


                                5
     B.   Standard for Motion to Dismiss for Lack of Personal
          Jurisdiction

     Federal Rule of Civil Procedure 12(b)(2) provides for

dismissal of an action when the Court does not have personal

jurisdiction over a defendant.   “Once challenged, the plaintiff

bears the burden of establishing personal jurisdiction.”

O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 316 (3d

Cir. 2007) (citing Gen. Elec. Co. v. Deutz AG, 270 F.3d 144, 150

(3d Cir. 2001)).   In deciding a motion to dismiss for lack of

personal jurisdiction, the Court must “accept all of the

plaintiff’s allegations as true and construe disputed facts in

favor of the plaintiff.”   Carteret Sav. Bank v. Shushan, 954

F.2d 141, 142 n.1 (3d Cir.), cert. denied, 506 U.S. 817 (1992)

(citations omitted).

     A defendant is subject to the jurisdiction of a United

States district court if the defendant “is subject to the

jurisdiction of a court of general jurisdiction in the state

where the district court is located[.]”   Fed. R. Civ. P.

4(k)(1)(A).   “A federal court sitting in New Jersey has

jurisdiction over parties to the extent provided under New

Jersey state law.”   Miller Yacht Sales, Inc. v. Smith, 384 F.3d

93, 96 (3d Cir. 2004) (citations omitted).   The New Jersey long-

arm statute “permits the exercise of personal jurisdiction to


                                 6
the fullest limits of due process.”   IMO Indus., Inc. v. Kiekert

AG, 155 F.3d 254, 259 (3d Cir. 1998) (citing DeJames v.

Magnificence Carriers, Inc., 654 F.2d 280, 284 (3d Cir. 1981)).

     Under the Due Process clause, the exercise of personal

jurisdiction over a non-resident defendant is appropriate when

the defendant has “certain minimum contacts with [the forum

state] such that the maintenance of the suit does not offend

‘traditional notions of fair play and substantial justice.’”

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting

Milliken v. Meyer, 311 U.S. 457, 463 (1940)).    A defendant

establishes minimum contacts by “‘purposefully avail[ing] itself

of the privilege of conducting activities within the forum

State,’” thereby invoking “‘the benefits and protections of [the

forum State’s] laws.’”   Asahi Metal Indus. Co., Ltd. v. Sup. Ct.

of California, 480 U.S. 102, 109 (1987) (quoting Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)).    This “purposeful

availment” requirement assures that the defendant could

reasonably anticipate being haled into court in the forum and is

not haled into a forum as a result of “random,” “fortuitous” or

“attenuated” contacts with the forum state.   See World-Wide

Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980); see also

Burger King Corp., 471 U.S. at 472, 475 (internal citations

omitted).



                                 7
     In deciding whether a defendant’s contacts with a forum are

sufficient to confer personal jurisdiction over that party, the

Court must consider whether such contacts are related to or

arise out of the cause of action at issue in the case.    The

Court may exercise specific personal jurisdiction over a

defendant where the cause of action is related to or arises out

of activities by the defendant that took place within the forum

state.   Helicopteros Nacionales de Colombia, S.A. v. Hall, 466

U.S. 408, 414 n.8 (1984).   If the cause of action has no

relationship to a defendant’s contacts with a forum state, the

Court may nonetheless exercise general personal jurisdiction if

the defendant has conducted “continuous and systematic” business

activities in the forum state.   Id. at 416.

     If the Court determines that the defendant has minimum

contacts with the forum state, it must then consider whether the

assertion of personal jurisdiction over the defendant

“comport[s] with ‘fair play and substantial justice’” to satisfy

the due process test.   Burger King Corp., 471 U.S. at 476

(quoting Int’l Shoe, 326 U.S. at 320).   In this regard, it must

be reasonable to require the defendant to litigate the suit in

the forum state, and a court may consider the following factors

to determine reasonableness: the burden on the defendant, the

forum state’s interest in adjudicating the dispute, the



                                 8
plaintiff’s interest in obtaining convenient and effective

relief, the interstate judicial system’s interest in obtaining

an efficient resolution of controversies, and the shared

interest of the several States in furthering fundamental

substantive social policies.    Id. at 477 (citing World Wide

Volkswagen, 444 U.S. at 292).

     C.   Personal Jurisdiction Analysis

     Plaintiff has not pled any facts supporting, let alone

establishing, that SEPTA would be subject to New Jersey’s

exercise of general personal jurisdiction.    The Third Circuit

has recognized that it is “‘incredibly difficult to establish

general jurisdiction [over a corporation] in a forum other than

the place of incorporation or principal place of business.’”

Malik v. Cabot Oil & Gas Corp., 710 F. App’x 561, 564 (3d Cir.

2017) (quoting Chavez v. Dole Food Company, Inc., 836 F.3d 205,

223 (3d Cir. 2016) (quoting Monkton Ins. Servs., Ltd. v. Ritter,

768 F.3d 429, 432 (5th Cir. 2014)).    Plaintiff alleges that he

is a citizen of New Jersey, but fails to plead the citizenship

of Defendant SEPTA.   See (Comp. at 1).   While Plaintiff has not

pled the location of SEPTA’s principal place of business or

state of incorporation, this Court may – and will - take

judicial notice of such information.    See Amansec v. Midland

Credit Mgmt., No. 2:15-cv-08798, 2017 U.S. Dist. LEXIS 18975, *8



                                  9
n.38 (D.N.J. Jan. 20, 2017) (taking judicial notice of website

listing entity’s “headquarters and state of incorporation”).

According to Pennsylvania’s Department of State website, SEPTA

is incorporated in Pennsylvania and maintains its headquarters

at 1234 Market Street, Philadelphia, Pennsylvania 19107.

Pennsylvania Department of State, Business Entity Search,

https://www.corporations.pa.gov/Search/corpsearch (last visited

Nov. 21, 2019); (ECF No. 13 (“Def. Br.”) at 2) (identifying

SEPTA as being headquartered in Philadelphia, Pennsylvania).    As

such, SEPTA is not a corporate citizen of New Jersey and

Plaintiff has not suggested any other basis on which New Jersey

could exercise general personal jurisdiction over it.

Therefore, Plaintiff has not met his burden of establishing that

New Jersey and this Court may exercise general personal

jurisdiction over SEPTA.

     Without the availability of general jurisdiction, Plaintiff

must establish specific jurisdiction over SEPTA in order to

maintain his case in this Court.    Plaintiff must show that (1)

Defendants purposefully availed themselves of the privilege of

conducting activities in New Jersey, Asahi Metal Indus., 480

U.S. at 109; (2) the alleged harm arises from SEPTA’s contacts

with New Jersey, Helicopteros, 466 U.S. at 414; and (3)

Defendants expressly aimed their tortious conduct at New Jersey



                               10
such that this forum constitutes the focal point of the tortious

activity, IMO Industries, 155 F.3d at 266.    Plaintiff has not

made such showings.

     Plaintiff has not pled that SEPTA purposefully availed

itself of the privilege of conducting business in New Jersey.

Nor has Plaintiff alleged that SEPTA has or had any contact with

New Jersey whatsoever, let alone “minimum contacts” supporting

this Court’s ability to exercise specific personal jurisdiction

over it.   Plaintiff also fails to provide any proof that his

claims are related to or arise out of SEPTA’s activities within

New Jersey.   Instead, Plaintiff alleges that all relevant

conduct occurred in Philadelphia,.    See (Comp. at 3) (noting

that the allegedly discriminatory conduct occurred during

Plaintiff’s visit to a SEPTA location in Philadelphia).    As

such, Plaintiff fails to establish any basis on which this Court

may exercise personal jurisdiction over SEPTA.

     At this juncture, the Court must decide whether to dismiss

the FAC or transfer it to another court that can exercise

personal jurisdiction over SEPTA.    28 U.S.C. § 1631 governs

transfer when there is “a want of jurisdiction.”    See Chavez,

836 F.3d at 224 (explaining that where a court determines that

personal jurisdiction over the defendants is lacking, the

determination of whether to dismiss or transfer is governed by



                                11
28 U.S.C. § 1631 and not 28 U.S.C. § 1406(a), which concerns

improper venue).   Section 1631 provides in relevant part:

     [Where a] court finds that there is a want of jurisdiction,
     the court shall, if it is in the interest of justice,
     transfer such action or appeal to any other such court . .
     . in which the action or appeal could have been brought at
     the time it was filed or noticed, and the action or appeal
     shall proceed as if it had been filed in or noticed for the
     court to which it is transferred on the date upon which it
     was actually filed in or noticed for the court from which
     it is transferred.

28 U.S.C. § 1631; Roberts v. United States, 710 Fed. Appx. 512,

514 (3d Cir. 2017) (citing same).

     The Court does not find the harsh result of dismissal

appropriate under the circumstances and, in the interests of

justice, will transfer this action to an appropriate forum.

See, e.g., Chavez, 836 F.3d at 224 (affirming the district

court’s finding that the defendant was not “at home” in Delaware

under general jurisdiction, but reversing the district court’s

dismissal, rather than transfer, of the action, finding that the

interests of justice supported transfer).   Certainly,

Plaintiff’s pro se Complaint and the FAC lack the formality and

detail of a well-pleaded complaint, but this Court, lacking

personal jurisdiction, will not reach the merits of Plaintiff’s

action; such will be left for determination in the transferee

forum.

     SEPTA argues that “[i]n the event the Court declines to



                                12
dismiss the Amended Complaint . . . the Court may transfer this

case to the United States District Court for the Eastern

District of Pennsylvania[.]”   (Def. Br. at 8, n.7).   In this

case, SEPTA is incorporated in Pennsylvania; maintains its

headquarters in Philadelphia, Pennsylvania; and appears to

conduct systematic business in Philadelphia, Pennsylvania.

Philadelphia falls within the jurisdiction of the United States

District Court for the Eastern District of Pennsylvania.    As

such, that court could properly exercise personal jurisdiction

over SEPTA in relation to Plaintiff’s claims and would likely be

an appropriate forum as Plaintiff’s ADA claim stems from conduct

occurring within the territorial reach of that court.    As such,

the Court will transfer this action to the Eastern District of

Pennsylvania for any further proceedings pursuant to 28 U.S.C. §

1631.

                           CONCLUSION

     For the reasons expressed above, the Court finds that

personal jurisdiction over SEPTA is lacking.   The Court will

transfer the case to the United States District Court for the

Eastern District of Pennsylvania for any further proceedings.

An appropriate Order will be entered.



Date: November 27, 2019              __s/ Noel L. Hillman____
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.


                                13
